Citation Nr: 0629442	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-operative 
urethral stricture, as separate from the veteran's service-
connected neurogenic bladder.

2.  Entitlement to an effective date prior to March 29, 2002 
for the assignment of a 40 percent evaluation for the 
veteran's service-connected neurogenic bladder.

3.  Entitlement to an increased evaluation for depressive 
neurosis with post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

4.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance, or 
housebound status.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and from May 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
March and July of 2003.

In a February 2006 brief, the veteran's representative raised 
several issues not presently on appeal, including the 
questions of increased evaluations for the veteran's service-
connected bowel and seizure disorders.  The representative 
also suggested that a separate rating may be warranted for 
erectile dysfunction.  These matters are referred back to the 
RO for appropriate action.

At the same time, the veteran, through his representative, 
submitted additional medical evidence in the form of a 
February 2006 VA doctor's statement.  The representative 
indicated that RO consideration of this statement under 
38 C.F.R. § 1304(c) would be waived, but only if the claim 
for SMC based on aid and attendance were to be granted.  As 
described below, however, that same claim is being remanded 
back to the RO for other reasons, and the RO will have an 
opportunity to review the newly submitted evidence on remand.

All of the issues on appeal, except for the claim of 
entitlement to service connection for post-operative urethral 
stricture, as separate from the veteran's service-connected 
neurogenic bladder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's claimed post-operative urethral stricture is 
currently incorporated as part of the service-connected 
neurogenic bladder for which he has been assigned a 40 
percent evaluation; if evaluated separately, both disorders 
would utilize the same rating criteria, albeit under 
different diagnostic codes, for voiding dysfunction, 
resulting in a pyramiding scenario under which the same 
clinical manifestation would be evaluated under different 
diagnoses.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-
operative urethral stricture, as separate from the veteran's 
service-connected neurogenic bladder, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 4.14, 4.115a, 
4.115b, Diagnostic Codes 7518 and 7542 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in March and September of 2003.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these same letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

Here, the noted March 2003 VCAA letter was issued prior to 
the appealed July 2003 rating decision.  Moreover, the RO has 
since readjudicated the veteran's claim in an April 2004 
Statement of the Case.  This case thus poses no procedural 
problems in view of Mayfield.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case, 
involving only a service connection claim.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  Also, in cases 
where service connection is granted, it is the responsibility 
of the agency of original jurisdiction (here, the RO) to 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Once a disorder has been deemed to be service connected, the 
assigned disability rating is determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

At the same time, 38 C.F.R. § 4.14 addresses the need for 
avoiding pyramiding, or the evaluation of the same disability 
under various diagnoses.  This section reflects that 
disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.

In the present case, the veteran has been assigned a 40 
percent evaluation for his service-connected neurogenic 
bladder, currently evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7542.  He has claimed service connection 
separately for urethral stricture, and the Board notes that 
such a disability is specifically listed under Diagnostic 
Code 7518.  

Notably, under both sections, the disability in question is 
to be evaluated as voiding dysfunction, addressed in 
38 C.F.R. § 4.115a.  Under this regulation, where diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction described below do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
Id.

Cases of voiding dysfunction are rated as either urine 
leakage, frequency, or obstructed voiding.  Id.

With continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent evaluation is warranted for a disability requiring 
the wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent evaluation is in order 
for a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation contemplates the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  Id.

In cases of urinary frequency, a 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  A 20 
percent evaluation contemplates cases of a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent evaluation is 
assigned in cases of a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  Id.

In cases of obstructed voiding, a zero percent evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per 
year.  A 10 percent evaluation is in order for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: post-void residuals greater than 150 cc, urometry 
with a markedly diminished peak flow rate (less than 10 
cc/sec), recurrent urinary tract infections secondary to 
obstruction, and stricture disease requiring periodic 
dilation every two to three months.  A 30 percent evaluation 
is warranted for urinary retention requiring intermittent or 
continuous catheterization.  Id.

In cases of urinary tract infections, a 10 percent evaluation 
is warranted for long-term drug therapy, with one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  In cases of poor 
renal function, the urinary tract infection is to be rated as 
renal dysfunction.  Id.

The Board is aware of the veteran's contention, from his 
February 2005 hearing, that his neurogenic bladder and 
urethral stricture are separate and distinct disorders and 
should be treated as such for rating purposes.  However, both 
a neurogenic bladder and urethral stricture utilize the exact 
same evaluation criteria, under 38 C.F.R. § 4.115a, and the 
assignment of separate evaluations for these disorders under 
Diagnostic Codes 7518 and 7542 is exactly the type of 
"pyramiding" that is intended to be precluded under 
38 C.F.R. § 4.14.

In this case, it is the law and not the evidence that is 
dispositive.  Given the restrictions under 38 C.F.R. § 4.14, 
the criteria for entitlement to service connection for post-
operative urethral stricture, as separate from the veteran's 
service-connected neurogenic bladder, have not been met, and 
the claim lacks legal merit and must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to service connection for post-
operative urethral stricture, as separate from the veteran's 
service-connected neurogenic bladder, is denied.



REMAND

As noted above, in Mayfield v. Nicholson, supra, the Court 
held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), was 
required.  To date, however, such a letter has not been 
issued in conjunction with the claim of entitlement to an 
effective date prior to March 29, 2002 for the assignment of 
a 40 percent evaluation for the veteran's service-connected 
neurogenic bladder.  Such action must be taken by the RO on 
remand prior to further action on this claim.  See 38 C.F.R. 
§ 19.9.

A further procedural defect in this case has resulted from 
the non-issuance of a Supplemental Statement of the Case 
following the receipt of VA treatment records dated from 
September 2002 to December 2004.  Such records contain 
findings pertinent to the veteran's claims of entitlement to 
an increased evaluation for depressive neurosis with PTSD; 
entitlement to SMC on the basis of the need for regular aid 
and attendance, or housebound status; entitlement to a 
special home adaptation grant; and entitlement to specially 
adapted housing.  This procedural defect will also have to be 
rectified on remand.  38 C.F.R. §§ 19.9, 19.31, 19.37.

In the present case, the Board notes that the veteran's most 
recent VA psychiatric examination, from July 2003, reflects 
that a Global Assessment of Functioning (GAF) score of 45 was 
assigned.  The examiner, however, did not explain what this 
score represents in terms of industrial and social 
impairment.  Such an analysis is critical in this case, as 
the criteria for a 100 percent evaluation - the next higher 
available rating - for a service-connected psychiatric 
disorder contemplate total occupational and social 
impairment.  See 38 C.F.R. § 4.130.  The Board further notes 
that this examination is more than three years old, and, as 
the veteran reported ongoing PTSD symptoms at his February 
2005 hearing, the examination findings may not be 
sufficiently contemporaneous for current evaluation purposes.  
See VAOPGCPREC 11-95 (April 7, 1995).

The Board also observes that the veteran has not been 
comprehensively examined by a VA treatment provider to 
determine whether he meets the criteria for the specific VA 
benefits of SMC on the basis of the need for regular aid and 
attendance, or housebound status; or specially adapted 
housing.  In this regard, the Board notes that the RO, in a 
January 2005 rating decision, granted service connection for 
right and left lower extremity motor weakness and right lower 
extremity sensory loss.  The fact that the veteran's service-
connected disorders now encompass the lower extremities may 
have a substantial impact on his claims for SMC and for 
specially adapted housing.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

Finally, the Board observes that the veteran, during his 
February 2005 VA hearing, made several references to ongoing 
medical care, and an RO request for records from the Little 
Rock VA Medical Center in December 2004 resulted in the 
retrieval of records dated through that month.  A further 
request for medical records from this facility would thus be 
helpful in regard to the veteran's claim.  38 C.F.R. 
§ 3.159(c)(2).

For all of the aforementioned reasons, the case is REMANDED 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim of 
entitlement to an effective date prior to 
March 29, 2002 for the assignment of a 40 
percent evaluation for his service-
connected neurogenic bladder.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  Next, a request should be made to the 
Little Rock VAMC for all records of 
treatment of the veteran dated since 
December 2004.  All records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
mental health specialist, to determine 
the nature and extent of his depressive 
neurosis with PTSD.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
GAF score corresponding to the veteran's 
disorder, as well as an opinion as to 
whether such disorder results in total 
occupational and social impairment.  If 
the examiner answers this inquiry in the 
negative, a detailed explanation should 
be provided.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine whether the 
criteria for SMC and for specially 
adapted housing have been met.  

The examiner is reminded that the 
veteran's service-connected disabilities 
currently include depressive neurosis 
with PTSD; seizures (partial complex 
epilepsy); bowel dysfunction; residuals 
of an L1 compression fracture; a 
neurogenic bladder; left lower extremity 
motor weakness; right lower extremity 
motor weakness; residuals of a right 
ankle sprain; tinnitus; residuals of a 
head injury, with headaches; right lower 
extremity sensory loss; and bilateral 
hearing loss.

In regard to the claim for SMC, the 
examiner is requested to complete a VA 
Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance) and to specifically 
address whether the veteran's service-
connected disorders, in and of 
themselves, render him housebound or in 
need of regular aid and attendance.  

In regard to the claim for specially 
adapted housing, and in view of the fact 
that service connection is in effect for 
lower extremity disorders but not for 
visual or upper extremity disorders, the 
examiner is requested to note whether 
either of the following is present as a 
result of service-connected disorders: 
(1) the loss of use, of both lower 
extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) 
the loss of use of one lower extremity 
together with residuals of organic 
disease or injury which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the veteran's claims of 
entitlement to an effective date prior to 
March 29, 2002 for the assignment of a 40 
percent evaluation for his service-
connected neurogenic bladder; entitlement 
to an increased evaluation for depressive 
neurosis with PTSD; entitlement to SMC on 
the basis of the need for regular aid and 
attendance, or housebound status; 
entitlement to a special home adaptation 
grant; and entitlement to specially 
adapted housing should be readjudicated.  
If the determination of any of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


